DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0167973 to Pisarev et al., hereinafter Pisarev (cited previously), in view of US 2010/0222845 to Goetz, hereinafter Goetz.

Pisarev does not disclose the behavior information comprising an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user, the treatment program being determined on the basis of the determined behavior tendency.
However, Goetz teaches the behavior information comprising an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user (para 0008-0011), the treatment program being determined on the basis of the determined behavior tendency (para 0013-0015).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the information processing device of Pisarev wherein the behavior information comprises an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user, and the treatment program being determined on the basis of the determined behavior tendency, as taught by Goetz, for purpose of suggesting additional programs and removing infrequently used programs from the list of available stimulation programs for a patient (para 0015).
Regarding claim 2, Pisarev further teaches wherein the treatment program comprises a parameter for specifying a current waveform (para 0157).
Regarding claim 3, Pisarev discloses wherein the behavior of the user includes an action of the user itself, and the behavior information comprises a type of the action of the user and an amount of time (para 0149).
Pisarev does not disclose wherein the behavior information comprises the number of times the action is performed.
However, Goetz teaches wherein the behavior information comprises the number of times the action is performed (para 0013).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the behavior information of Pisarev to include the number of times the action is performed, as taught by Goetz, for purpose of suggesting additional programs and removing infrequently used programs from the list of available stimulation programs for a patient (para 0015).
Regarding claim 5, Pisarev discloses (Fig 1, 2, 15) an electrical treatment device (central body 202) comprising: a control unit configured to control the electrical treatment device (para 0077), wherein the control unit is configured to acquire behavior information indicating a behavior tendency of a user (para 0140-0142), wherein a behavior of the user includes an operation by the user to the electrical treatment device, and the behavior information comprises a type of treatment mode specified by the user (para 0145-0146), and determine a treatment program for causing the electrical treatment device to perform a treatment content corresponding to the behavior tendency of the user indicated by the behavior information acquired (para 0149), the treatment program being determined on the basis of the behavior tendency (para 0148-0149), wherein the electrical treatment device further comprises a current generation unit configured to generate a current to be output to a body according to the treatment program via an electrode configured to come into contact with a surface of skin of the body (para 0077, 0079).
Pisarev does not disclose the behavior information comprising an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user, the treatment program being determined on the basis of the determined behavior tendency.
However, Goetz teaches the behavior information comprising an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user (para 0008-0011), the treatment program being determined on the basis of the determined behavior tendency (para 0013-0015).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the information processing device of Pisarev wherein the behavior information comprises an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user, and the treatment program being determined on the basis of the determined behavior tendency, as taught by Goetz, for purpose of suggesting additional programs and removing infrequently used programs from the list of available stimulation programs for a patient (para 0015).
Regarding claim 6, Pisarev further teaches wherein the treatment program comprises a parameter for specifying a current waveform (para 0157).
Regarding claim 7, Pisarev discloses a system (Fig 1, 2, 15) comprising: an information processing device (external device 105); and an electrical treatment device (central body 202) that communicates with the information processing device (para 0072), wherein the information processing device comprises a control unit (processor 1505) configured to control the information processing device (para 0140-0142), the control unit comprises a tendency determination unit configured to determine a behavior tendency of a user on the basis of behavior information (para 0146) indicating a content of a behavior of the user stored in a storage unit (memory 1510, storage 1515), wherein the behavior of the user includes an operation by the user to the electrical treatment device, and the behavior information comprises a type of treatment mode specified by the operation (para 0145-0146), the control unit further comprises a program determination unit configured to determine a treatment program for causing the electrical treatment device to perform a treatment content corresponding to the behavior tendency of the user (para 0149), the treatment program being determined on the basis of the determined behavior tendency (para 0148-0149), and a transmission unit configured to transmit information of the treatment program determined to the electrical treatment device (para 0094), and the electrical treatment device comprises a current generation unit configured to generate a current to be output to a body according to the treatment program via an electrode configured to come into contact with a surface of skin of the body (para 0077, 0079).
Pisarev does not disclose the behavior information comprising an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user, the treatment program being determined on the basis of the determined behavior tendency.
However, Goetz teaches the behavior information comprising an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user (para 0008-0011), the treatment program being determined on the basis of the determined behavior tendency (para 0013-0015).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the information processing device of Pisarev wherein the behavior information comprises an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user, and the treatment program being determined on the basis of the determined behavior tendency, as taught by Goetz, for purpose of suggesting additional programs and removing infrequently used programs from the list of available stimulation programs for a patient (para 0015).
Regarding claim 8, Pisarev further teaches wherein the treatment program comprises a parameter for specifying a current waveform (para 0157).
Regarding claim 9, Pisarev discloses (Fig 1, 2, 15) a non-transitory computer readable medium (para 0178) storing a program for causing a computer to execute an information processing method, wherein the information processing method comprises acquiring behavior information indicating a content of a behavior of a user (para 0146) of an electrical treatment device (central body 202) and storing the behavior information in a storage unit (memory 1510, storage 1515), wherein the behavior of the use includes an operation by the user to the electrical treatment device, and the behavior information comprises type of treatment mode specified by the operation (para 0145-0146), the information processing method further comprises determining a behavior tendency of the user, on the basis of the behavior information stored in the storage unit (para 0146), and determining a treatment program for causing the electrical treatment device to perform a treatment content corresponding to the behavior tendency (para 0149), the treatment program being determined on the basis of the determined behavior tendency (para 0148-0149), and the electrical treatment device comprises a current generation unit configured to generate a current to be output to a body according to the treatment program via an electrode configured to come into contact with a surface of skin of the body (para 0077, 0079).
Pisarev does not disclose the behavior information comprising an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user, the treatment program being determined on the basis of the determined behavior tendency.
However, Goetz teaches the behavior information comprising an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user (para 0008-0011), the treatment program being determined on the basis of the determined behavior tendency (para 0013-0015).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the information processing device of Pisarev wherein the behavior information comprises an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user, and the treatment program being determined on the basis of the determined behavior tendency, as taught by Goetz, for purpose of suggesting additional programs and removing infrequently used programs from the list of available stimulation programs for a patient (para 0015).
Regarding claim 10, Pisarev further teaches wherein the treatment program comprises a parameter for specifying a current waveform (para 0157).
Regarding claim 11, Pisarev discloses wherein the behavior of the user includes an action of the user itself, and the behavior information comprises a type of the action of the user and an amount of time (para 0149).
Pisarev does not disclose wherein the behavior information comprises the number of times the action is performed.
However, Goetz teaches wherein the behavior information comprises the number of times the action is performed (para 0013).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the behavior information of Pisarev to include the number of times the action is performed, as taught by Goetz, for purpose of suggesting additional programs and removing infrequently used programs from the list of available stimulation programs for a patient (para 0015).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0200140 to Ganske et al. discloses a system including a stimulation device that monitors patient usage (para 0017; Fig 2-6).
US 2014/0249601 to Bachinski et al. discloses monitoring stimulation parameter statistics and usage of a stimulation device (para 0119; Fig 7).
US 2007/0191912 to Fischer et al. discloses a stimulation device that saves stimulation parameters from previous treatments in case the user wants to use the same program (para 0028).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792